Citation Nr: 0417778	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material has been submitted to reopen the 
claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In October 2003, the Board remanded 
this case to allow the RO to review newly received evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

The Board notes that the veteran has not been provided notice 
consistent with the laws and regulations noted above.  Under 
the VCAA the veteran must be notified of: (1) the pertinent 
relevant evidence and information not of record needed to 
support his claim; (2) what specific evidence VA will seek to 
obtain; (3) what specific evidence the claimant was obligated 
to obtain; and (4) that he should submit any pertinent 
evidence in his possession.  As this has yet to be 
accomplished further development is required.

With regard to VA's duty to assist the veteran in obtaining 
evidence, additional development is necessary before this 
duty is met.  In this regard, the veteran served one year in 
the reserves after separation from service, specifically the 
493rd Military Police Company of Holt, Alabama.  Several 
attempts were made to obtain medical records associated with 
this service; however, a response was never received.  A lack 
of a response may not, however, even after three prior 
attempts be assumed to equate a lack of records; therefore, 
further inquiries must be made until a response is received.  
38 U.S.C.A. §§ 5103, 5103A.

Further, the veteran indicated that he received treatment 
from the Birmingham VA Medical Center (VAMC) in 1997 or 1998.  
The RO should take steps to assist the veteran in obtaining 
these records.

Finally, the veteran testified that he stared to have 
problems a couple of months before separation from service in 
1985 that affected his work performance.  Based on his 
statement, his personnel records possibly may contain some 
information to support his claim; therefore, they should be 
obtained and associated with the claims file. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the appellant 
to identify all VA and non-VA healthcare 
providers who have treated him for 
schizophrenia since October 1999 and ask 
him to sign the appropriate releases.  
The RO should specifically attempt to 
obtain records from the Birmingham VAMC 
from 1997 to 1998.  Thereafter, the RO 
should attempt to secure these records.  
Any pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure these records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
appellant and his representative must be 
notified of unsuccessful efforts in this 
regard. 

2.  The RO should contact the veteran's 
493rd Military Police Company of Holt, 
Alabama 35404, to obtain medical and 
personnel records.  If no records exist, 
then a negative response is necessary.  
Any response received must be documented 
in the file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes providing notice of what 
specific evidence is still needed to 
substantiate the claim to reopen, what 
specific evidence VA will secure, and 
what specific evidence the veteran must 
submit.  The appellant should be asked to 
submit all relevant evidence in his 
possession that is not of record.

4.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




